—Judgment, Supreme Court, New York County (Solomon Katz, J.), rendered August 25, 1983, convicting defendant, after a jury trial, of attempted murder in the second degree, two counts of assault in the first degree, three counts of robbery in the first degree, criminal possession of a weapon in the second degree and escape in the second degree, and sentencing him, as a second felony offender, to an aggregate term of 27 to 54 years, unanimously affirmed.
The station house showup identifications, which took place within 30 minutes of the crime, were justified by exigent cir*22cumstances, including defendant’s need for prompt medical treatment, and thus properly admitted (see, People v Riley, 70 NY2d 523, 529). Concur—Milonas, J. P., Wallach, Kupferman, Ross and Williams, JJ.